DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8 last paragraph, filed 02/01/2021, with respect to claim 1 and claim 6 have been fully considered and are persuasive.  The 35 U.S.C. 102 of 11/24/2020 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick J. Smith (Reg. 65626)  on 2/11/2021.
Claims are amended as follows: 
Claim 13. The wing according to claim 1, wherein the suction system is a
Claim 16. The wing according to claim 6, wherein the suction system is a.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art devices such as U.S. Publication No. 20070241236 Whitehouse; Ian Roy et al. discloses a leading edge flap, but does not .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642